Citation Nr: 0832447	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-14 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected left knee internal derangement for the 
period prior to November 10, 2003.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected traumatic arthritis of the left knee 
for the period prior to November 10, 2003.  

3.  For the period beginning on January 1, 2005, entitlement 
to an evaluation in excess of 30 percent for the service-
connected left total knee replacement, to include the 
propriety of the January 2004 rating decision terminating the 
10 percent rating for the service-connected traumatic 
arthritis of the left knee as of November 10, 2003.  

4.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected sinusitis.  

5.  Entitlement to service-connection for a claimed low back 
disorder, to include as secondary to the service-connected 
left total knee replacement.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and January 2004 rating 
decisions issued by the RO.  

In December 2006, the Board remanded this appeal back to the 
RO for further development of the record.  

The issue of service connection for a low back disorder AS 
secondary to the service-connected left total knee 
replacement is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  Prior to November 10, 2003, the service-connected left 
knee disability is shown to have been productive of a level 
of impairment reflective of no greater than severe recurrent 
subluxation or lateral instability of that joint.  

2.  Prior to November 10, 2003, the service-connected 
traumatic arthritis of the left knee is shown to be 
manifested by severe tricompartmental osteoarthritis and a 
level of functional loss that more nearly approximates that 
of restriction of extension to 15 degrees.  

3.  Beginning on January 1, 2005, the service-connected left 
knee disability status post total knee replacement is shown 
to be productive of a level of impairment that more nearly 
approximates that of chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  

4.  The service-connected sinusitis is not shown to be 
productive of chronic osteomyelitis or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus; neither is purulent discharge or crusting 
demonstrated.  



CONCLUSIONS OF LAW

1.  For the period prior to November 10, 2003, the criteria 
for the assignment of an evaluation in excess of 30 percent 
for the service-connected left knee disability based on 
instability or recurrent subluxation have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.7, 4.71a 
including Diagnostic Codes 5256-5263 (2007).   

2.  For the period prior to November 10, 2003, the criteria 
for the assignment of a 20 percent evaluation, but not higher 
for the service-connected traumatic arthritis of the left 
knee based on limitation of extension have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.7, 4.71a 
including Diagnostic Codes 5003; 5256-5263 (2007).  

3.  For the period beginning January 1, 2005, the criteria 
for the assignment of an evaluation of 60 percent for the 
service-connected left knee disability status post total knee 
replacement have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.45, 4.71a including Diagnostic Code 5055 (2007).  

4.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected sinusitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97 
including Diagnostic Code 6514 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in November 2002 and January 2007 letters.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed March 2003 and January 2004 rating 
decisions.  However, the RO readjudicated the Appeal in a 
multiple Supplemental Statements of the Case, most recently 
in January 2008.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the January 2007 VCAA 
letter the RO notified the veteran of the evidence necessary 
to establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  

Further, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded disability evaluations and effective 
dates for those evaluations in the appealed rating decisions.  

Finally, with regard to the increased evaluation claims 
included in this decision, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).  

In Vazquez-Flores, the Court found that at a minimum adequate 
VCAA notice requires that a claimant be notified of the 
following four items to substantiate a claim for increased 
evaluation.  

First, the claimant must provide, or ask the VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  

Fourth, the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit, or ask 
the VA to obtain, that are relevant to establishing 
entitlement to increased compensation (e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability).  

In this case, the Board finds that the VCAA letters were in 
substantial compliance with the first and fourth requirements 
of Vazquez-Flores to the extent that the veteran was notified 
that he needed to submit evidence of worsening that could 
include specific medical and laboratory evidence, as well as 
lay evidence from other individuals who could describe from 
their knowledge and personal observations in what manner his 
service-connected left knee disability and sinusitis had 
worsened.  

Nevertheless, the VCAA letters did not provide the type of 
notification set forth in the second and third requirements 
of Vazquez-Flores.  As such, the veteran has received 
inadequate notice, and the Board must proceed with an 
analysis of whether this error prejudiced him.  See Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  

The Board has reviewed the record first to determine whether 
the veteran had actual knowledge of the evidence needed to 
support his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).  

In this regard, the veteran described the functional effects 
of his disabilities on his everyday life and employment in 
support of his claims during his multiple VA examinations.  
Additionally, he submitted voluminous VA and private 
treatment records in conjunction with his claims.  These 
actions reflect actual knowledge of the evidence necessary to 
substantiate his claims, namely evidence showing that his 
disability had gotten worse.  

Moreover, with regard to his claims for increased evaluations 
for his service connected left knee disability, the multiple 
VA examinations involved range of motion and other testing 
that paralleled the relevant diagnostic criteria contained in 
38 C.F.R. § 4.71a, applicable in the case at hand.  

With regard to his claim for an increased evaluation for the 
service-connected sinusitis, the multiple VA examinations 
involved a discussion of sinus symptoms  paralleling the 
relevant diagnostic criteria contained in 38 C.F.R. § 4.97.  

These findings and discussions, along with the veteran's 
access to his VA examination reports (indicated in his 
representative's February 2008 statement, as the claims file 
had been reviewed by the representative), reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claims for 
increase.  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the February 2004 Statement of 
the Case was followed up by Supplemental Statements of the 
Case in December 2004, May 2005, October 2005 and January 
2008 , representing VA readjudication action that served to 
render any pre-adjudicatory notice error non-prejudicial.  
 
For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II. Increased ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  



III. Left Knee

The RO granted service connection for a left knee disability 
in March 1972 and assigned a 10 percent evaluation effective 
on February 24, 1972.  In a September 1974 rating decision, 
the RO increased the evaluation for the service-connected 
left knee disability to 30 percent, effective on May 16, 
1974.  

In a November 1999 rating decision, the RO assigned a 
separate 10 percent evaluation for the traumatic arthritis 
component of the left knee disability effective on October 
18, 1995.  See VAOPGCPREC 23-97 (A veteran who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257); see also VAOPGCPREC 9-98 (In 
order to merit separate evaluations under Diagnostic Codes 
5003 and 5257, the disability must meet the criteria for the 
minimum evaluation under both diagnostic codes).  

In November 2003, the veteran underwent total left knee 
replacement surgery.  In January 2004, the RO granted a total 
evaluation for the left knee disability under Diagnostic Code 
5055 from November 10, 2003 to December 31, 2004.  A 30 
percent evaluation was assigned effective on January 1, 2005.  
That 30 percent evaluation has been in effect since that 
time.  


A.	Period prior to November 10, 2003

During a December 2002 VA examination, the examiner recorded 
the history associated with the veteran's left knee 
disability.  The veteran complained of a dull aching pain 
that was intermittently sharp.  He rated his left knee pain a 
9 or 10, on a scale from 1-10.  He reported that he had 
weakness, stiffness, swelling, instability (giving way), 
locking, fatigability and lack of endurance in his left knee.  
He did not have heat or redness.  

Cold and rain exacerbated his knee pain.  Medication, heat 
and Icy Hot applications relieved his left knee pain.  He 
wore a brace on his left knee and occasionally used a cane.  
He reported that his knee did give way easily.  He reported 
that he had missed several days of work, from the Post 
Office, because of his left knee problems.  

On examination of the left knee, the veteran had noted 
deformity, swelling and crepitus.  He demonstrated tenderness 
anteriorly, posteriorly, laterally and medially but had no 
laxity of the left knee.  

He could extend the left knee to only 12 degrees actively, 10 
degrees passively and 10 degrees after fatiguing, all with 
pain.  He could flex the left knee to only 105 degrees 
actively, 107 passively and 107 degrees after fatiguing, all 
with pain.  Strength of both lower extremities showed the 
left leg to be weaker than the right.  

A May 2002 MRI of the left knee showed severe 
tricompartmental osteoarthritis with prominent tears of both 
the medial and lateral meniscus and complete tear chronically 
of the anterior cruciate ligament (ACL).  He was diagnosed 
with status postop left knee surgeries with internal 
derangement status post medial meniscectomy and traumatic 
arthritis of the left knee with confirming MRI results.  

During a September 2003 VA examination, the examiner recorded 
the history associated with the veteran's left knee 
disability.  He complained of severe pain on the lateral part 
of his left knee.  

The veteran reported that a private doctor had recommended 
that he get his knee replaced.  He rated the pain in his left 
knee a 10 on a scale from 1-10.  He also complained of 
swelling, instability, locking, giving way and fatigability 
of the left knee.  

Weather changes increased his knee pain.  He wore a brace on 
his left knee and used a cane when he needed it.  He had some 
dislocations of the left knee that had caused him to fall.  
He did not experience inflammatory arthritis.  His left knee 
pain had caused him to miss roughly a month of work.  

On examination, the veteran limped on his left leg.  He could 
not walk on his heels, toes or the outside of his feet 
because he would lose his balance.  He wore a brace on his 
left knee and when he walked his left foot turned in at 15 
degrees.  

The veteran had left knee deformity, swelling, crepitus and 
severe laxity.  He had tenderness over the left knee 
medially, laterally, anteriorly and posteriorly.  He could 
extend the knee 13 degrees actively, 10 degrees passively and 
10 degrees after fatiguing, all with pain.  He could flex the 
knee 110 degrees actively and 115-117 degrees passively, all 
with pain.  

The VA examiner indicated that pain started at the time the 
testing began and continued throughout the testing.  The pain 
stopped when the testing stopped.  The X-ray studies showed 
severe degenerative changes involving all three compartments 
of the left knee joint, stable in appearance compared to 
previous results.  The veteran's diagnosed left knee 
disability was confirmed.  

For the period prior to November 10, 2003, the RO has 
evaluated the veteran's left knee disorder, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2007).  Under Diagnostic Code 
5257, a 30 percent evaluation is assigned for severe 
impairment of the knee based on recurrent subluxation or 
lateral instability.  

For the period prior to November 10, 2003, given the 
veteran's symptomatology as recorded in the noted VA 
examinations, the Board finds the service-connected left knee 
disability to be productive of a level of disablement 
manifested by instability or recurrent subluxation higher 
than that as contemplated by the already assigned 30 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).  

Even taking into consideration DeLuca v. Brown, 8 Vet.App. 
202, 204-207 (1996) and 38 C.F.R. §§ 4.40 and 4.45, the Board 
is unable to find evidence of ankylosis or impairment of 
tibia or fibula to warrant a higher rating for the knee.  
Thus, an evaluation in excess of 30 percent is not warranted 
under any other provisions contemplating internal derangement 
of the left knee.  

The Board has noted that VA's General Counsel has held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97.  In this regard, the veteran has received a 
separate evaluation for his severe tricompartmental 
osteoarthritis of the left knee under Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion of the affected part.  When the 
limitation of motion of the affected part is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be assigned.  

For the period prior to November 10, 2003, given the 
veteran's limitation in extension as recorded in the noted VA 
examinations( extension limited to 12 degrees with pain 
throughout [December 2002] and extension limited to 13 
degrees with pain throughout [September 2003]) and taking 
into account the painful motion in view of DeLuca v. Brown, 8 
Vet.App. at 204-207 (1996) and 38 C.F.R. §§ 4.40 and 4.45, 
the Board finds the service-connected traumatic arthritis of 
the left knee to be at a level of disablement that more 
closely resembles restriction of extension to 15 degrees as 
contemplated by the 20 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2007).  


B.	Period beginning on January 1, 2005

As noted, the veteran underwent total left knee replacement 
surgery in November 2003.  The RO assigned a total evaluation 
for the left knee replacement under Diagnostic Code 5055 from 
November 10, 2003 to December 31, 2004.  A 30 percent 
evaluation was assigned effective on January 1, 2005.

Under Diagnostic Code 5055, a 100 percent evaluation is 
assigned for prosthetic replacement of the knee joint for 1 
year following implantation of the prosthesis.  

Thereafter, a 30 percent evaluation is assigned as a minimum 
rating for prosthetic replacement of the knee joint.  

For prosthetic replacement of the knee joint with 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability should be rated by 
analogy to diagnostic codes 5256, 5261 or 5262.  

A 60 percent evaluation is assigned for prosthetic 
replacement of the knee joint with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  

During a June 2005 VA examination, the veteran complained of 
having instability, pain, stiffness, swelling and tenderness 
in the left knee.  He was only able to stand for 15-30 
minutes at a time and walk between 1/4 and 1 mile.  The 
swelling interfered with his ability to wear a brace.  
Prolonged sitting and standing aggravated his knee pain.  

On examination, his gait was normal.  He could extend the 
knee to 10 degrees and flex to 100 degrees with pain at the 
end movements.  He had deformity, edema, effusion, 
tenderness, painful movement, snaps/clicks and grinding in 
the knee.  

The VA examiner commented that the veteran had a slow steady 
gait.  He was unable to walk on his heels, toes, or outside 
of his feet due to his left knee pain.  The examiner observed 
that the veteran's left knee was deformed looking and the 
left knee as well as his lower leg to the calf was swollen.  

The X-ray studies showed the left knee, status post 
arthroplasty, to be in good position and alignment.  The bony 
spur of the anterior/superior border of the patella was 
noted.  The veteran did not have any noted significant 
effects on his occupation; however, the examiner did note 
that when the veteran walked or drove long distances his left 
knee did get sore.  

During a January 2007 VA examination, the veteran complained 
of swelling and pain in his left knee and thigh.  He rated 
the pain as an 8 on a scale of 1-10.  With flares of pain, 
the intensity increased to 10 out of 10.  He reported having 
weakness, stiffness and swelling; however, he did not have 
heat or redness.  He complained of instability, fatigability 
and lack of endurance in the knee.  He did not use a crutch, 
cane or corrective shoes; however, he did wear a brace on his 
knee.

On examination, the veteran had marked swelling, deformity 
and crepitus in the knee.  His knee was tender medially, 
laterally, anteriorly and posteriorly.  He had full extension 
in the knee actively, passively and after fatiguing, all with 
pain.  He flexed his knee to 95 degrees (actively), 97 
degrees (passively) and 100 degrees (after fatiguing), all 
with pain.  

The veteran had a limp on the left leg and was unable to walk 
on his heels, toes and outside of his feet due to the pain.  
He wore an elastic brace on his knee.  Strength, pulses and 
reflexes in the lower extremity were normal.  

The X-ray studies showed left knee prosthesis to be 
unremarkable.  There was a small suprapatellar left knee 
joint effusion.  

The VA examiner commented that test results did not show any 
instability of the knee.  Range of motion testing did produce 
pain throughout entire range tested.  The pain stopped when 
testing stopped.  However, the veteran did not have any 
additional functional loss due to pain and after repetitive 
use, function improved.  

The Board has considered the noted criteria.  Given the 
veteran's symptomatology as recently reported in his January 
2007 VA examination (marked swelling, deformity, crepitus and 
pain in all ranges of motion), the Board finds the service-
connected left knee disability status post total knee 
replacement to be productive of a disability picture that 
more closely approximates that of prosthetic replacement of 
the knee joint with chronic residuals consisting of severe 
painful motion or weakness in the affected extremity as 
contemplated by a 60 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2007).  

Given this action, further discussion regarding the propriety 
of the January 2004 rating decision terminating the 10 
percent rating for the service-connected traumatic arthritis 
of the left knee as of November 10, 2003 is not necessary.  


IV. Sinusitis

The RO granted service connection for sinusitis in March 1972 
and assigned a non-compensable evaluation effective on 
February 24, 1972.  In a February 1977 rating decision, the 
RO increased the evaluation for the service-connected 
sinusitis to 10 percent, effective on December 21, 1976.  

In an August 1979 rating decision, the RO increased the 
evaluation for the service-connected sinusitis to 30 percent, 
effective on February 23, 1979.  That 30 percent evaluation 
has remained in effect since that time.  

In a February 2002 private treatment record, objective 
examination showed some inflammation of the anterior nasal 
mucosa, right greater than left as well as some bloody 
discharge on the right side.  There was no obvious 
mucopurulent drainage or polyps.  

During a December 2002 VA examination, the veteran complained 
of congestion on both sides of his nose.  He had no purulent 
discharge; however, he did report having yellow bloody 
looking material that comes out of his nose often.  He had no 
dyspnea but did occasionally experience shortness of breath 
on exertion.  Occasionally he would get sinus headaches in 
the frontal sinus area.  In the past year, he had one sinus 
infection requiring antibiotic treatment.  

On examination, the veteran's sinuses were tender.  He had 30 
percent obstruction of the nasal passage on the right and 20 
percent obstruction on the left.  The turbinates were red and 
there was no discharge in either nostril.

The X-ray studies showed well developed paranasal sinuses 
aerated without opacity.  The veteran was diagnosed with 
chronic sinusitis now in remission with x-rays showing clear 
sinuses.  

The private treatment records from March 2003 to December 
2004 document the treatment he received for his sinus 
disorder.  The March 2003 record indicated that he had edema 
and mild inflammation of the nasal mucosa.  There were no 
polyps or purulent drainage.  The December 2004 private 
treatment record confirmed these findings.  

During the January 2007 VA examination, the examiner noted 
the history of the veteran's sinus disorder.  The veteran 
complained of frequent frontal headaches.  He reported having 
purulent drainage, or yellow-looking "brown stuff" coming 
out of his nasal passages over the past few months.  

The veteran complained of shortness of breath on exertion.  
His sinuses felt congested even when they were considered to 
be free of disease.  He reported 6 1/2 days of incapacitation 
in the past month related to his sinus disorder.  

On examination, the veteran had mild mucus in the nasal 
passages.  The nasal passages and nares were wide open with 
no evidence of obstruction.  The frontal and maxillary 
sinuses were tender to the touch.  

The X-ray studies of the sinuses were normal.  CT scan showed 
evidence of previous sinus surgery with patent maxillary 
antrostomies and absent anterior ethmoid cells.  The sinuses 
appeared well-aerated.  There were no chronic osteitic 
changes or air-fluid levels.  There was no mucosal thickening 
and frontal and sphenoid sinuses were okay.  

The veteran was diagnosed with chronic sinusitis status post 
operative procedure with x-ray evidence showing a clearing of 
his sinuses.  Thus the examiner concluded his sinusitis was 
in remission.  

The RO has evaluated the service-connected sinusitis under 
38 C.F.R. § 4.97, Diagnostic Code 6513 (2007).  

Under Diagnostic code 6513, a 30 percent evaluation is 
warranted for three or more incapacitating episodes per year 
of sinusitis, requiring prolonged (lasting four to six weeks) 
of antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  

A 50 percent evaluation is in order in cases following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus and purulent discharge or crusting after 
repeated surgeries.  

The Board has considered the noted criteria.  Given the 
examination findings as noted most recently in his January 
2007 VA examination, the Board finds the service-connected 
sinusitis to be productive of disablement no greater than 
sinusitis with  three or more incapacitating episodes per 
year, requiring prolonged antibiotic treatment, or more than 
six non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting, most 
appropriately contemplated by the 30 percent evaluation 
already assigned under 38 C.F.R. § 4.97, Diagnostic Code 6513 
(2007).  

As the veteran is not shown to have chronic osteomyelitis or 
near constant sinusitis, an evaluation in excess of 30 
percent is not warranted.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim for increase.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Thus the 
claim must be denied.  



ORDER

An evaluation in excess of 30 percent for the service-
connected left knee internal derangement for the period prior 
to November 10, 2003 is denied.  

An increased evaluation of 20 percent for the service-
connected traumatic arthritis of the left knee, for the 
period prior to November 10, 2003, is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An increased evaluation of 60 percent for the service-
connected left total knee replacement, for the period 
beginning on January 1, 2005, is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An evaluation in excess of 30 percent for the service-
connected sinusitis is denied.  



REMAND

The Court has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

In December 2006, the Board requested that the veteran be 
provided with a VA examination for his claimed low back 
disorder.  In conducting the examination, the examiner was 
requested to provide an opinion, with adequate rationale, as 
to whether the veteran had a current low back disability that 
was related to his service-connected left knee disorder.  
Thereafter, the RO was instructed to readjudicate this issue 
on appeal.

The veteran received a VA examination in January 2007 in 
substantial compliance with the remand instruction.  However, 
the RO failed to readjudicate the issue on appeal in light of 
the findings of this additional evidence.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

The veteran's claim of service connection 
for low back disorder, to include as 
secondary to the service-connected left 
knee disability should be readjudicated 
in light of all the evidence of record.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal  


 Department of Veterans Affairs


